Mr. Justice Wole
delivered the opinion of the court.
In the District Court of Guayama, Cayetano Bonilla was accused of mayhem. After a trial before a jury he was found guilty of the crime charged, and was sentenced by the court to serve four years in the penitentiary at hard labor, and to pay the costs. From this judgment the defendant has appealed to this court, but he has presented no bill of exceptions and no argument nor brief has been filed in his behalf.
We have carefully examined the record, and find no error, and the judgment of the District Court of Guayama must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.